SULLIVAN, Judge.
For the reasons assigned in Pat Swido, et al. v. Lafayette Insurance Co., et al., 04-1674 (La.App. 3 Cir. 11/02/05), 916 So.2d 399, Defendants’ writ applications are granted; the trial court’s denial of summary judgment is reversed; summary judgment is granted in favor of Miki Gail-lard, Mark and Erica Gaillard, and Lafayette Insurance Company, and the Swidos’ claims against these defendants are dismissed with prejudice. All costs associated with these writ applications are assessed to the Swidos.
WRITS GRANTED AND MADE PEREMPTORY.